Dlandeord, Justice.
A verdict was had for the defendant in error in the court below. The railway company moved for a new trial, which was denied. The first two grounds of the motion are the usual ones, that the verdict of the jury is contraiy to the evidence, without evidence to support it, etc. We cannot agree with the learned counsel for the plaintiff in error who argued this case. We think there was sufficient evidence to authorize the verdict of thejury. While we might not have rendered the same *176verdict had we been on the jury, yet, when the jury had evidence upon which to base their verdict, and the court below was satisfied with it, we do not feel authorized to interfere therewith.
The next ground contended for by the plaintifl in error is, that the jury failed to consider the contributory negligence on the part of the defendant in error. We have considered this case very carefully, and we do not see how the defendant in error in any way contributed to the injury she received from fire. She was not at home or near by when the fire began, and it does not appear that she had any part or lot in it.
It is complained further that the court erred in charging the jury as follows : “When a witness swears wilfully and knowingly false to a material allegation, then it is the right of the jury to disregard the testimony of such witness.” It is insisted that the implication in this charge that the jury had a right to believe a proved falsehood is stronger, than the assertion that they had a right to disregard it. The statement by the com’t objected to is, to our minds, a clear statement of the law as far as it goes; and if any further statement should have been made by the court to the jury, the same should have been requested by eouusel who uow complain. In looking at the charge itself, we see that the court did state to the jury that where a witness has been impeached by showing that what he swore to was false in" some particulars, they might disregard his testimony as to all other facts testified to by him unless corroborated by other circumstances.
Error is assigned also in the following charge of the court: “If you are satisfied that the fire originated in some other way than, from the engine, then return a verdict for the defendant.” It is insisted that this charge implies that if the fire did originate from the engine, the company was liable without the further *177proof that it occurred by reason of the negligences set out in the petition, that is, in not having approved spark-arresters and fire-boxes, and in suffering the track to be covered with, rubbish. We do not think this charge is liable to the implication sought to be engrafted upon it; and besides, plaintiff in error did not ask any further instructions to the jury than wore given.
The judgment of the court below is therefore

Affirmed.